Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 104035388A), hereinafter Wang, in view of Xu (CN 109635483A), and further in view of Cui et al (US 11,171,719 B2), hereinafter Cui.

Regarding claim 1, Wang (Figure 1, para [0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation and to predict a problem; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly mention that the one or more sensors being wirelessly coupled to a learning machine.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors wirelessly coupled to neural network and machine learning.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Wang to wirelessly coupled to a learning machine, as taught by Xu, doing so would generate the best predictive maintenance model.
Wang/Xu does not explicitly teach that the antenna and the transceiver is 5G, and a processor to control the one or more 5G transceivers in communication with the one or more sensors and wherein the processor either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas and makes a decision to reroute the network traffic or either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split (col 17 line 60 to col 18 line 5, col 18 lines 45-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna of Wang/Xu with Cui’s 5G antennas and network, and a processor that either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
Regarding claim 2, as applied to claim 1, Wang (para [0053]) and Wan (para [0009], [0019] and [0021]) teaches that a remote processor to perform predictive maintenance based on sensor output.
Regarding claim 3, as applied to claim 1, Wang (para [0053]) teaches a remote processor to track equipment performance over time to predict a potential maintenance issue before they occur.
Regarding claim 4, as applied to claim 1, Wang (Figure 1) teaches that the transceiver connects sensors 13, machines or robots.
Regarding claim 10, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to proactively trigger maintenance activities based on sensor outputs indicating a potential breakdown.
Regarding claim 5, Wang (Figure 1, para [0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly mention that the one or more sensors being coupled to a remote learning machine.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors coupled to a remote learning machine (sensors wirelessly coupled to neural network and machine learning to a cloud data platform being equivalent to a remote learning machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Wang to couple to a remote learning machine, as taught by Xu, doing so would generate the best predictive maintenance model.
Wang/Xu does not explicitly teach that the antenna and the transceiver is 5G, and a radio access network (RAN) with at least a radio beam tilted on a per-carrier basis based on active channel loading using software, a self-organizing network, or a neural network.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas and makes a decision to reroute the network traffic or either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split (col 17 line 60 to col 18 line 5, col 18 lines 45-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna of Wang/Xu with Cui’s 5G antennas and network, and a radio access network (RAN) with at least a radio beam tilted on a per-carrier basis based on active channel loading using software, a self-organizing network, or a neural network, as taught by Cui, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu and Cui, and further in view of Baillot (US 9,324,229 B2).
Wang/Xu/Cui teaches the claimed invention, as applied to claim 1, comprising an augmented reality device or a virtual reality device to communicate maintenance information to a user.
Baillot (claim 1) teaches a system to display maintenance information using augmented reality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui/Zhang/Xu with an augmented reality device or a virtual reality device to communicate maintenance information to a user, as taught by Baillot, doing so would provide remote accurate maintenance information to the user for predictive maintenance of the equipment.
4.	Claims 9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, and further in view or Zhang (CN 108416485A) and Xu.
Regarding claim 20, Wang (Figure 1, para [(0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation and to predict failure or maintenance issue; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly teach that the antenna and the transceiver is 5G.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the 3G antenna of Wang with Cui’s 5G antennas and network, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
Wang/Cui does not further teach a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transfer to an edge neural network to predict failure or a maintenance issue.
Zhang (para [0002] to [0010], [0112], [[0119] and [0120]) teaches a deep learning system based on local or edge training including a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transferring to the edge neural network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui with a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transferring to the edge neural network, as taught by Zhang, doing so would enable the system to reduce network routing traffic and transfer the workload to local network to accommodate more users at high data rates with increased reliability while using less power.
Wang/Cui/Zhang fails to further teach that the edge neural network predict failure or a maintenance issue.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors wirelessly coupled to a cloud trained neural network and an edge neural network to predict failure or maintenance issue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang/Cui/Zhang to wirelessly coupled to a cloud trained neural network and an edge neural network, as taught by Xu, doing so would generate the best predictive maintenance model.
Regarding claim 9, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to compare real-time data from sensors on connected equipment to an equipment history.
Regarding claim 12, as applied to claim 1, Wang (Figure 1, para [0024]) teaches one or more cameras 12 and sensors to capture security information.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, Zhang and Xu, and further in view of Wan et al (CN 109032002A), hereinafter Wan.
Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, explicitly mention maintaining equipment based on statistics for wear rates or sensed equipment over time.
Wan (abstract) teaches a state monitoring device comprising a maintaining equipment based on statistics for wear rates or sensed equipment over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang/Cui/Zhang/Xu with maintaining equipment based on statistics for wear rates or sensed equipment over time, as taught by Wan, doing so would effectively monitoring the working route of the system and reasonable dispatching management service function to maintain optimum system performance.
6.	Claims 7 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Cui/Zhang/Xu and further in view of Baillot.
Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention an augmented reality device or a virtual reality device to communicate maintenance information to a user.
Baillot (claim 1) teaches a system to display maintenance information using augmented reality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui/Zhang/Xu with an augmented reality device or a virtual reality device to communicate maintenance information to a user, as taught by Baillot, doing so would provide remote accurate maintenance information to the user for predictive maintenance of the equipment.
7.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang/Cui/Zhang/Xu and further in view of Chew (US 2018/0285767 A1).
Regarding claim 8, Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention an Internet of Things (loT) device wirelessly coupled to the processor.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine or Internet of Things device wirelessly coupled to a processor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Cui/Zhang/Xu with an edge learning machine or an Internet of Things (loT) device wirelessly coupled to the processor, as taught by Chew, doing so would provide computing analytics and confidence level compared to
threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.
Regarding claim 17, Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention that the processor comprises an edge processor to provide local edge processing for an Internet of Things (loT) sensors.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine to provide local edge processing for Internet of Things sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Cui/Zhang/Xu with an edge processor to provide local edge processing for Internet of Things (loT) sensors, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.
8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Cui/Zhang/Xu and further in view of Arai et al (US 2018/0247505 A1), hereinafter Arai.
Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention that the processor analyzes sound captured using a microphone to determine events in progress.
Arai teaches a surveillance system using 5G protocol (para [0041] and [0042]) comprising a processor performing sound analysis transmitted from a microphone (para [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Wang/Cui/Zhang/Xu’s system to be able to analyze sound captured using a microphone, as taught by Arai, doing so would enable monitoring of events in progress and sounding warning alarm as appropriate to alert of potential danger.
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hai et al (CN 101468664 A), hereinafter Hai, in view of Cui, and further in view of Xu.
Hai (Figure 1, abstract) teaches a system comprising one or more movable platform (inspection robot) or motors or actuators with one or more sensors (ultrasonic sensor, gas sensor) to monitor operation, one or more antennas (data transmission antenna, image transmission antenna); one or more transceivers coupled to the one or more antennas; and a processor (control unit/control box) to control the one or more transceivers in communication with the one or more sensors.
Hai does not explicitly teach that the antenna, transceiver and processor are 5G.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication.
It would have been obvious to one having ordinary skill in the art to modify the 3G antenna and processor of Hai with 5G, as taught by Cui, doing so would allow the ability to transfer data at a higher rate.
Hai/Cui does not explicitly mention that the one or more sensors being coupled to a remote learning machine.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors coupled to a remote learning machine (sensors wirelessly coupled to neural network and machine learning to a cloud data platform being equivalent to a remote learning machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Hai/Cui to couple to a remote learning machine, as taught by Xu, doing so would generate the best predictive maintenance model.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hai in view of Cui and Xu, and further in view of Baillot.
Hai/Cui/Xu teaches the claimed invention, as applied to claim 19 above, except explicitly mention an augmented reality device or a virtual reality device to communicate maintenance information to a user.
Baillot (claim 1) teaches a system to display maintenance information using augmented reality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Hai/Cui/Xu with an augmented reality device or a virtual reality device to communicate maintenance information to a user, as taught by Baillot, doing so would provide remote accurate maintenance information to the user for predictive maintenance of the equipment.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hai in view of Cui and Xu, and further in view of Arai.
Hai/Cui/Xu teaches the claimed invention, as applied to claim 19 above, except explicitly mention that the processor analyzes sound captured using a microphone to predict a failure or maintenance issue.
Arai teaches a surveillance system using 5G protocol (para [0041] and [0042]) comprising a processor performing sound analysis transmitted from a microphone (para [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Hai/Cui/Xu’s system to be able to analyze sound captured using a microphone, as taught by Arai, doing so would enable monitoring of events in progress and sounding warning alarm as appropriate to alert of potential danger.
12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hai in view of Cui and Xu, and further in view of Chew.
Hai/Cui/Xu teaches the claimed invention, as applied to claim 19 above, except explicitly mention that the learning machine edge learning machine.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine to provide local edge processing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hai/Cui/Xu with an edge learning machine to provide local edge processing, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as modifying pre-trained models for a selected task.

Response to Arguments
13.	Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
Regarding claim 5, applicant asserts that the prior art Wang in view of Xu and Cui fails to show “a radio access network (RAN) with at least a radio beam tilted on a per-carrier basis based on active channel loading using software, a self-organizing network (SON), or a neural network”.  
Applicant, however, neglected to provide any argument as to why the prior art fails to teach the feature as claimed.  Thus the rejection to claim 5 (pages 6 and 7 of Office action dated 5/12/2022) is maintained.
Regarding claim 1, applicant asserts that the combination of Wang/Xu/Cui fails to teach at least “a processor to control the one or more 5G transceivers in communication with the one or more sensors and wherein the processor either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split” and the combination would be inoperable when combined as suggested.  
Examiner respectfully disagrees as Wang/Xu/Cui teaches sensors coupled to equipment to monitor operation and wirelessly coupled to a learning machine to predict a maintenance issue.  By substituting Cui’s 5G processor for Wang/Xu’s existing 3G processor in order to increase system capability and increase data transfer rate for performing Network Function Virtualization or controlling Cloud RAN would be within the capability of upgrading the system response and would certainly render the system operable.  Thus the rejection to claim 1 is maintained.
Regarding claims 19 and 20, applicant asserts that 3G references would not provide the low latency to provide real-time diagnostic and management of the assets in real time manner. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 3G antennas would not provide the low latency to provide real-time diagnostic and management of the assets in real time manner) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus the rejections to claims 19 and 20 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845